DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 03/22/22 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 03/22/22 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Examiner’s Amendment
4.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Masters on 06/06/22.

           The application has been amended as follows: 
         (i)       In claim 9, please delete the recitation “if present” in line 10.
        (ii)       In claim 15, please delete the recitation “related salts” in lines 9-10.

        (iii)       Please cancel claims 21, 26, 28.

Reasons for Allowance 
5.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Kolla (H. Kolla et al, Friction reducers as water management aids in hydraulic fracturing, SPE 164493, 2013), Frederick (US 2016/0017203), Wylie (US 2007/0187146), Jackson (US 9315722), and Dill (US 4466893). The closest prior arts do not suggest or disclose the claimed amended features, e.g. screening comprising: dissolving at least 2,000 ppm of Fe2+ ions into water and adding about 2 gpt to about 5 gpt of a friction reducer; storing the water for at least about a day and monitoring formation of precipitates of hydrated friction reducing polymers; filtering the precipitates, drying the precipitates, and weighing the precipitates. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1766